Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on August 10, 2022 for patent application 17/049,697 filed on October 22, 2020.


Claims 1-10, 12, 13 and 15-17 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10, 16 and 17 disclose a generation unit configured to “include information related to a timing of switching the first stream data in metadata,” or something similar. It is unclear what is meant by this limitation. Does this limitation mean “include information in metadata, said information related to a timing of switching the first stream data?” Or, conversely, does it mean “include information, wherein said information is related to a timing of switching the first stream data in metadata?” 
That is to say, the limitation leaves it unclear as to whether the “information” is included in metadata or not. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer et al. (Pub. No.: US 2017/0063960) in view of Boiman et al. (Pub. No.: US 2015/0302894).
Regarding claim 10, Stockhammer discloses a transmission apparatus, comprising: a generation unit (Fig. 16, element 474, para. [0181]) configured to: generate second stream data that are object data (Fig. 16, elements 482, 486 and 508, paras. [0180]-[0187]) corresponding to first stream data that are bit stream data (Fig. 16, elements 482, 484 and 506, paras. [0180]-[0187]), wherein the first stream data are video stream data (Fig. 16, elements 482, 484 and 506, paras. [0180]-[0187]) and the second stream data are audio stream data (Fig. 16, elements 482, 486 and 508, paras. [0180]-[0187]); and include information related to a timing of switching the first stream data in metadata (para. [0045]; “Representations in the same adaptation set are generally considered alternatives to each other, in that a client device can dynamically and seamlessly switch between these representations, e.g., to perform bandwidth adaptation. For example, each representation of video data for a particular period may be assigned to the same adaptation set, such that any of the representations may be selected for decoding to present media data, such as video data or audio data, of the multimedia content for the corresponding period;” Figs. 7A and 7B, para. [0130]; “each representation for a given adaptation set may have a different bitrate, to support bandwidth adaptation. Metadata is offered that points to the objects (separately, there may be a mapping between objects and adaptation sets, e.g., in MPEG-H metadata). All representations, in this example, are time-aligned, to permit synchronization and switching.”); and a transmission unit configured to transmit, to an external device, the second stream data (Fig. 16, element 480, para. [0181]).
It could be argued that Stockhammer does not explicitly disclose wherein the second stream data is generated based on the metadata. However, in analogous art, Boiman discloses receiving an instruction to generate a modified media stream that is responsive to at least one characteristic that is represented by metadata (Fig. 18, element 1840, paras. [0064]-[0070]), wherein “the media stream may include audio frames that are synchronized with video stream; and stage 1850 may include generating a modified audio stream that comprises selected audio frames and a modified video stream; wherein the modified video stream comprises video frames synchronized with selected audio frames and additional video content; wherein the modified video stream and the modified audio stream are synchronized (para. [0086]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stockhammer to allow for the second stream data to be generated based on the metadata. This would have produced predictable and desirable results, in that it would allow for more customization of media streams, while continuing to maintain proper synchronization.
Regarding claim 12, the combination of Stockhammer and Boiman discloses the transmission apparatus according to claim 10, and further discloses wherein the generation unit is further configured to store at least one piece of the metadata and object data in a same segment (Stockhammer, Figs. 7A and 7B, para. [0130]; Boiman, paras. [0064]-[0070]. As the claim does not define “segment,” this could refer to many different things, including a segment of the memory, as the claim language states that the generation unit “stores…metadata… in a… segment.” Thus, it is axiomatic that metadata and object data would be stored in a same segment of the memory, which in a broad but reasonable interpretation could be the entire memory. This claim is rejected on the same grounds as claim 10.).
Regarding claim 13, the combination of Stockhammer and Boiman discloses the transmission apparatus according to claim 10, and further discloses wherein the generation unit is further configured to store the metadata and object data in different segments (Stockhammer, Fig. 5A, elements 204 and 210, paras. [0120]-[0126]; Boiman, paras. [0064]-[0070]. This claim is rejected on the same grounds as claim 10.).
Regarding claim 15, the combination of Stockhammer and Boiman discloses the transmission apparatus according to claim 10, and further discloses wherein the second stream data are data defined by MPEG-Dynamic Adaptive Streaming over Http (DASH) (Stockhammer, Fig. 16, elements 478, 490 and 502, paras. [0181]-[0186]).
Regarding claim 16, Stockhammer discloses a transmission method, comprising: generating second stream data that are object data (Fig. 16, elements 482, 486 and 508, paras. [0180]-[0187]) corresponding to first stream data that are bit stream data (Fig. 16, elements 482, 484 and 506, paras. [0180]-[0187]), wherein the first stream data are video stream data (Fig. 16, elements 482, 484 and 506, paras. [0180]-[0187]) and the second stream data are audio stream data (Fig. 16, elements 482, 486 and 508, paras. [0180]-[0187]); including information related to a timing of switching the first stream data in metadata (para. [0045]; “Representations in the same adaptation set are generally considered alternatives to each other, in that a client device can dynamically and seamlessly switch between these representations, e.g., to perform bandwidth adaptation. For example, each representation of video data for a particular period may be assigned to the same adaptation set, such that any of the representations may be selected for decoding to present media data, such as video data or audio data, of the multimedia content for the corresponding period;” Figs. 7A and 7B, para. [0130]; “each representation for a given adaptation set may have a different bitrate, to support bandwidth adaptation. Metadata is offered that points to the objects (separately, there may be a mapping between objects and adaptation sets, e.g., in MPEG-H metadata). All representations, in this example, are time-aligned, to permit synchronization and switching.”); and transmitting, to an external device, the second stream data (Fig. 16, element 480, para. [0181]).
It could be argued that Stockhammer does not explicitly disclose wherein the second stream data is generated based on the metadata. However, in analogous art, Boiman discloses receiving an instruction to generate a modified media stream that is responsive to at least one characteristic that is represented by metadata (Fig. 18, element 1840, paras. [0064]-[0070]), wherein “the media stream may include audio frames that are synchronized with video stream; and stage 1850 may include generating a modified audio stream that comprises selected audio frames and a modified video stream; wherein the modified video stream comprises video frames synchronized with selected audio frames and additional video content; wherein the modified video stream and the modified audio stream are synchronized (para. [0086]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stockhammer to allow for the second stream data to be generated based on the metadata. This would have produced predictable and desirable results, in that it would allow for more customization of media streams, while continuing to maintain proper synchronization.
Regarding claim 17, Stockhammer discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising: generating second stream data that are object data (Fig. 16, elements 482, 486 and 508, paras. [0180]-[0187]) corresponding to first stream data that are bit stream data (Fig. 16, elements 482, 484 and 506, paras. [0180]-[0187]), wherein the first stream data are video stream data (Fig. 16, elements 482, 484 and 506, paras. [0180]-[0187]) and the second stream data are audio stream data (Fig. 16, elements 482, 486 and 508, paras. [0180]-[0187]); including information related to a timing of switching the first stream data in metadata (para. [0045]; “Representations in the same adaptation set are generally considered alternatives to each other, in that a client device can dynamically and seamlessly switch between these representations, e.g., to perform bandwidth adaptation. For example, each representation of video data for a particular period may be assigned to the same adaptation set, such that any of the representations may be selected for decoding to present media data, such as video data or audio data, of the multimedia content for the corresponding period;” Figs. 7A and 7B, para. [0130]; “each representation for a given adaptation set may have a different bitrate, to support bandwidth adaptation. Metadata is offered that points to the objects (separately, there may be a mapping between objects and adaptation sets, e.g., in MPEG-H metadata). All representations, in this example, are time-aligned, to permit synchronization and switching.”); and transmitting, to an external device, the second stream data (Fig. 16, element 480, para. [0181]).
It could be argued that Stockhammer does not explicitly disclose wherein the second stream data is generated based on the metadata. However, in analogous art, Boiman discloses receiving an instruction to generate a modified media stream that is responsive to at least one characteristic that is represented by metadata (Fig. 18, element 1840, paras. [0064]-[0070]), wherein “the media stream may include audio frames that are synchronized with video stream; and stage 1850 may include generating a modified audio stream that comprises selected audio frames and a modified video stream; wherein the modified video stream comprises video frames synchronized with selected audio frames and additional video content; wherein the modified video stream and the modified audio stream are synchronized (para. [0086]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stockhammer to allow for the second stream data to be generated based on the metadata. This would have produced predictable and desirable results, in that it would allow for more customization of media streams, while continuing to maintain proper synchronization.


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new grounds of rejection in view of Boiman, as well as the newly presented 35 USC § 112 rejection.


Conclusion
Claims 10, 12, 13 and 15-17 are rejected. Claims 1-9 are withdrawn from consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 27, 2022